Citation Nr: 1750929	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to a disability rating in excess of 30 percent for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982 and from January 1983 to April 1989, with additional service in the Air National Guard of Tennessee.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran, in Phoenix, Arizona, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he hurt his back and neck in service and continued to have problems since.  His service treatment records show treatment for back and neck injuries in service, thus indicating a possible nexus between his current back and neck disorders and service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded examinations to determine the etiology of any current back and neck disorders.  

Service connection was denied for the knees based on the lack of diagnosed knee disorders.  The record contains a diagnosis of degenerative joint disease of the right knee, and bilateral patellar crepitus is noted.  The Veteran testified that he had problems with his knees during service, and has continued to experience knee problems since, thus indicating a possible nexus between any current knee disorders and service.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Veteran should be afforded an examination to determine whether he has a left knee disorder and the etiology of any diagnosed knee disorders.  

The Veteran claims he sought treatment at the VA Medical Center (VAMC) in Mountain Home, Tennessee, from April 1989 to October 2000 for joint pain.  The record does not contain treatment records for the Mountain Home VAMC prior to May 2010.  

The record indicates that the Veteran was scheduled for a VA examination to assess the current severity of his asthma in March 2016, but that he failed to attend the examination.  A March 4, 2016 letter to the Veteran indicates that a VA medical facility nearest the Veteran will contact him to schedule an examination.  A note indicates that a letter was sent to notify the Veteran of the examination date; however, that letter does not appear in the virtual file.  Additionally, an April 2016 note in the virtual file indicates that the attempts to contact the Veteran to schedule an examination were unsuccessful.  As it is unclear from the record whether the Veteran was properly notified of the examination, the Veteran should be afforded another opportunity to attend a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding 
VA treatment records.  Specifically, request VA treatment records from the VAMC in Mountain Home, Tennessee, from April 1989 to October 2000, as well as treatment records for all VA medical facilities from April 2016 to present.  Document all efforts, including negative replies, if the records are not obtained.  

2.  After completing directive #1, schedule an examination with an appropriate examiner to determine the etiology of any current back disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Identify all back disorders that are currently present (or present during the period of August 18, 2011, to present).  

b.  For each diagnosed back disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

c.  If arthritis is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that arthritis became manifest to a degree of 10 percent or more within one year of April 4, 1989?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  After completing directive #1, schedule an examination with an appropriate examiner to determine the etiology of any current neck disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Identify all neck disorders that are currently present (or present during the period of August 18, 2011, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For each diagnosed neck disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

c.  If arthritis is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that arthritis became manifest to a degree of 10 percent or more within one year of April 4, 1989?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  After completing directive #1, schedule an examination with an appropriate examiner to determine the etiology of any current knee disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Identify all knee disorders that are currently present (or present during the period of August 18, 2011, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.

b.  For each diagnosed knee disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?  

c.  If arthritis is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that arthritis became manifest to a degree of 10 percent or more within one year of April 4, 1989?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

5.  After completing directive #1, schedule the Veteran for an examination with an appropriate examiner to assess the current nature and severity of his service-connected asthma.  The examiner should be provided and review the virtual file, including a copy of this Remand.  

All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with predicted FEV-1 and FEV-1/FVC findings noted.  If any of these particular test results cannot be obtained, the examiner should provide an explanation.  

The examiner should comment on the nature (systemic vs. inhalational) and frequency (daily or intermittent) of the medication required for the Veteran's asthma.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

6.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  If the Veteran fails to report for any examination, then include the notices in the claim file.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


